Citation Nr: 0023327	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-00 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
neurological residuals of post surgical excisions of ganglion 
cysts of the minor left wrist, prior to July 29, 1996.

2.  Entitlement to an increase in the 10 percent rating for 
the neurological residuals of post surgical excisions of 
ganglion cysts of the minor left wrist, from July 29, 1996.

3.  Entitlement to an increased rating for the post surgical 
excisions of ganglion cysts of the minor left wrist, with 
limited/painful motion, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for the 
residual scars of post surgical excisions of ganglion cysts 
of the minor left wrist. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A rating decision in April 1995 granted service 
connection for the residuals of a ganglion cyst of the left 
wrist, evaluated as noncompensable from August 1, 1994.  A 
rating decision in September 1996 granted a 10 percent rating 
from August 1, 1994, for the residuals of the ganglion cyst 
of the left wrist under Diagnostic Code 5215.  

The veteran testified at a hearing at the RO in August 1996.  
A transcript of that hearing is in the claims file.

The veteran testified at a Travel Board hearing at the RO in 
December 1998 before the undersigned, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is in the claims 
folder.

This case was remanded by the Board in July 1999 for further 
development.  Following VA examinations, the veteran's left 
wrist disorder was evaluated in a rating decision in November 
1999 as follows:  residuals of post surgical excision of 
ganglion cyst, left (minor) wrist, neurologic, 0 percent from 
August 1, 1994, 10 percent from July 29, 1996, under 
Diagnostic Codes 7819-8615; residuals of post surgical 
excision , left minor wrist, limited/ painful motion, 10 
percent from August 1, 1994 under Diagnostic Code 5215; 
residuals of post surgical incision of ganglion cyst, left 
minor wrist, scar, noncompensable from August 1, 1994, under 
Diagnostic Codes 7819-7805. 

FINDINGS OF FACT

1. The evidence does not establish that prior to July 29, 
1996, the neurological residuals of post surgical excision of 
a ganglion cyst of the minor left wrist more nearly resulted 
in mild incomplete paralysis of the peripheral nerve. 

2.  Since July 29, 1996, neurological residuals of post 
surgical excision of a ganglion cyst of the minor left wrist 
have been manifested principally by mild sensory involvement 
and minimal motor involvement.  The residuals result in no 
more than mild incomplete paralysis of the peripheral nerve.

3.  The residuals of the left wrist disorder have not 
resulted in more than moderate limitation of motion without 
ankylosis. 

4.  The post- operative ganglion cyst scars have not resulted 
in any limitation on function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
neurological residuals of post surgical excision of a 
ganglion cyst of the minor left wrist, prior to July 29, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4. 124a, Diagnostic Codes 7819-8615 
(1999).

2. The criteria for an increase in the 10 percent rating for 
neurological residuals of post surgical excision of a 
ganglion cyst of the minor left wrist, from July 29, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4. 124a, Diagnostic Codes 7819-8615 (1999).

3.  The criteria for an increase in the 10 percent evaluation 
assigned for limitation of motion of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, Diagnostic Code 5215 (1999).
 
4.  The criteria for an increased (compensable) rating for 
the post surgical scars, excisions of ganglion cysts of the 
minor left wrist, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4. 118, Diagnostic Codes 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that in August 1992, the 
veteran was seen with complaints of a cyst of the left wrist 
of 15 years duration.  He complained of increased pain and 
decreased function.  In October 1993, he underwent excision 
of a ganglion of the left wrist.  A Medical Board Report in 
February 1994 indicated he sustained a fracture of the left 
wrist in 1980 and he complained of left wrist pain and 
stiffness over the years.  The Medical Evaluation Board in 
March 1994 found that he had left wrist pain with the 
approximate date of origin in August 1980.  

The veteran received a VA general medical examination in 
September 1994.  He reported that in September 1992, he noted 
swelling of the left wrist and the diagnosis was ganglion 
cyst.  He had recurrent aspirations over a six year period 
and had the ganglion of the wrist excised because of 
limitation of wrist motion.  He still complained of left 
wrist pain.  Examination of the musculoskeletal system 
revealed no abnormal limitation of motion of the upper 
extremities.  There was no clinical evidence of atrophy or 
muscle weakness.  The pertinent diagnosis was post- surgical 
excision of the ganglion cyst of the left wrist with 
persistent arthralgia (history).

VA outpatient reports disclose the veteran was seen on 
numerous occasion in 1996 and 1997 with complaints concerning 
the left wrist disorder. 

A CT of the left hand in January 1996 showed no evidence of 
fracture or dislocation.  The impressions were: no evidence 
of avascular necrosis involving the scaphoid.  If the latter 
was clinically suspected, than an MRI of the wrist was 
recommended; a soft tissue mass versus a fluid collection was 
identified dorsally between the first and second carpal rows.  
An MRI of the wrist was recommended for further 
characterization of this finding.

An MRI of the left hand in June 1996 resulted in the 
following impressions: complete disruption of scapo-lunate 
ligament from volar to dorsal; intrasubstance degeneration 
within triangular fibrocartilage with small focal perforation 
in its central portion; probable disruption of volar and mid-
portion of lunate-triquetral ligament.  A small more dorsal 
portion of the ligament appears intact; eight millimeter 
dorsal ganglion; flattened, mildly bright median nerve.  The 
presence of carpal tunnel syndrome should be clinically 
evaluated.   

VA hand clinic records disclose that on July 29, 1996, 
reference was made to the above MRI.  It was reported that 
when someone had this amount of ligamentous damage, the 
impairment rating was 20 percent because this was essentially 
a wrist fusion.  Ligamentous injuries give the same decrease 
in wrist function involving weak grip and pain with use.  

The veteran testified at a hearing at the RO in August 1996.  
He stated that he had constant left wrist pain with 
limitation of motion and a weakened grip.  He complained of 
constant swelling and that he was unable to lift any weights.  
He claimed the scar itched all the time.  The representative 
claimed there was arthritis, a ligament tear, and median 
nerve involvement as a result of this condition. 

The veteran underwent another excision of a recurrent left 
dorsal wrist ganglion in May 1997 at a VA hospital.  It was 
reported that previous left wrist instability was 
asymptomatic.    

The veteran testified at a Travel Board hearing at the RO in 
December 1998.  He claimed he had constant pain which 
increased with use, tingling, limitation of motion, and loss 
of strength of the left wrist.  He was able to grasp objects 
but would not drive with the left hand.  He indicated that he 
had almost no voluntary motion.  He wore a brace for the left 
wrist.  The scar that was a result of the cyst was painful.  
He was currently being treated at a VA outpatient clinic.  He 
claimed a ligament tear happened in service and that there 
was possible ulnar nerve damage.  

VA outpatient records disclose that when the veteran was seen 
in February and March 1999.  In March 1999, it was reported 
that he was doing well after a repeat excision of a left 
wrist ganglion 5 days ago.  
 
The veteran underwent a VA joints examination in September 
1999.  His chief complaint regarding the left wrist was that 
he had pain and a sensitivity- type of neurologic pain upon 
tapping his wrist just radial to the dorsal incision of the 
ganglion surgery.  On examination, he could flex the wrist to 
50 degrees and he had extension to 50 degrees.  He had a 
positive Tinel's test at the dorsum of the wrist with 
radiation of the radial nerve into the hand.  There was 
weakness of the interosseous of 3/5 quality into the left 
hand and therefore weakness in the thenar muscle of the left 
hand.  The diagnosis was peripheral neuropathy of the radial 
nerve; post- capsulitis of the left wrist with restriction of 
motion.  

The examiner stated that there did not appear to be excessive 
fatigability, or in-coordination of the hand.  He estimated 
that when the veteran did get episodes of the neuritis, and 
the pain in the hand or wrist, it would have an effect on the 
impairment of the wrist, but he was unable to state the 
amount of effect it would have.  The wrist disability did 
cause some decrease in activities of daily living which were 
manifested by some weakness of the wrist on motion and 
lifting.  It was his opinion that the ganglion was a direct 
result of the original trauma to the wrist which was a 
fracture, and that the residuals of the fracture and the 
ganglion were all connected.  X-rays of the left were within 
normal limits. 

The veteran underwent a VA peripheral nerve examination in 
October 1999.  The claims folder was reviewed prior to the 
examination.  It was noted that he was right-handed.  He 
claimed that in 1977, he fell and severely fractured his left 
wrist.  He claimed multiple surgical procedures since that 
time with recurring problems such as stiffness, numbness, 
pain, weakness and that he developed a ganglion cyst, which 
was excised on two occasions.  His main neurological 
complaints were numbness in the left hand, particularly in 
the index and middle fingers.  On examination, the veteran 
had some ratcheted weakness in the left upper extremity, with 
some mild atrophy in the left first dorsal interosseous 
muscle.  This was slight.  The tone was moderately reduced in 
the left upper extremity.  Reflexes were one plus and 
symmetrical.  The sensory evaluation revealed a reduction in 
the left median nerve distribution and the left radial nerve 
distribution.  There was decreased pin-touch in those areas, 
especially in the dorsum of the hand and in the index and 
middle fingers. There was a markedly positive Tinel's and 
Phalen's sign on the left.  The clinical impression was 
residual neuropathy in the left upper extremity, post 
traumatic in nature with mild sensory findings of the left 
median and left radial nerves, with minimal motor 
involvement.


II.  Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased left wrist problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations and 
two hearings.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, VA has 
satisfied its duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After the veteran disagreed with the original disability 
rating assigned for his service-connected left wrist 
disorder, the RO issued a Statement of the Case (SOC) in July 
1995 that addressed the issue as entitlement to an increased 
evaluation for the service-connected ganglion cyst of the 
left wrist.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The Board is of the opinion that the SOC which listed the 
issue as entitlement to an increased evaluation for 
hypothyroidism and the supplemental statements of the case 
(SSOCS) furnished in September 1996 which listed the issue as 
an evaluation of residuals of the post surgical excision of 
the ganglion of the left wrist, and in November 1999 which 
listed the issues as an evaluation of the residuals of the 
ganglion of the left wrist, met the requirements of 
Fenderson.  In addition, the RO's SOC and its SSOCS provided 
the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation of the 10 
percent rating for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
rating decision was considered in assigning the original 
disability ratings for the veteran's service-connected 
hypothyroidism.  The RO did not limit its consideration to 
only the recent medical evidence of record and did not 
therefore violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected left wrist 
disability.  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (1999). 

Left wrist neurologic disability.

The neurological residuals of the left wrist disability have 
been rated under Diagnostic Codes 7819-8615.  Diagnostic Code 
7819 is for benign new growths, skin.  Under Diagnostic Code 
8615, severe incomplete median nerve paralysis, minor 
extremity, warrants a 40 percent evaluation; moderate 
incomplete median nerve paralysis warrants a 20 percent 
evaluation; mild incomplete median nerve paralysis warrants a 
10 percent evaluation. 38 C.F.R. § 4.124(a), Diagnostic Code 
8515 (1999). 

Prior to July 29, 1996, the neurologic residuals of the left 
wrist disability have been evaluated as noncompensable.  A 
review of the pertinent medical records shows no evidence of 
any neurologic impairment involving the left upper extremity 
on physical examination.  Accordingly, the Board finds that 
entitlement to a compensable rating based on neurological 
impairment prior to July 29, 1996 is not warranted.

As of July 29, 1996, the pertinent medical records show mild 
sensory involvement and only minimal motor of the peripheral 
nerves.  As a result, the veteran had mild atrophy of the 
involvement of the first dorsal interosseous muscle.  The 
Board interprets this evidence as showing that the 
demonstrated neurologic impairment results in no more than 
mild incomplete paralysis.  Accordingly, entitlement to a 
schedular rating greater than 10 percent is not warranted 
under diagnostic Code 8516 from July 29, 1996.

Left wrist disorder based on limited/painful motion.

Wrist disability based on limited or painful motion is 
evaluated under Diagnostic Code 5215.  Normal range of motion 
of the wrist is extension to 70 degrees, flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees. 38 C.F.R. § 4.71, Plate I.

The current 10 percent rating is the maximum rating available 
for limitation of motion of the wrist under Diagnostic Code 
5215.  A higher rating is available under Diagnostic Code 
5214, but this rating is for ankylosis of the wrist.  The 
veteran has considerable motion of the wrist.  Because he 
does not exhibit ankylosis, he is not entitled to a higher 
rating under Diagnostic Code 5214. 

Left wrist scar.

The veteran currently has a noncompensable evaluation under 
Diagnostic Codes 7819-7805.   A 10 percent rating 
contemplates that a scar that is poorly nourished, with 
repeated ulceration; or tender and painful on objective 
demonstration; or productive of limitation on function of the 
body part which it affects.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805.  The Board has considered the 
veteran's complaints that the scar itches and hurts.  
However, the clinical record does not demonstrate that any 
residual scar is or tender and painful on objective 
demonstration; or poorly nourished with ulceration; or 
productive of limitation on function of a part affected.  
Therefore, a compensable rating for residual scarring is not 
warranted.

Because of the complaints of left wrist pain, the Board has 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995) with 
respect to the rating for the left wrist disability based on 
limited motion.  In DeLuca, the Court held that in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The Board is aware of the complaints of constant left wrist 
pain in this case.  However, in Johnston v. Brown, 10 Vet. 
App. 80 (1997), the Court held that since the appellant in 
that case was receiving the maximum rating under Diagnostic 
Code 5215, the provisions of DeLuca did not necessitate 
consideration of a higher rating.  Applying the Johnston 
rationale to the facts of this case, DeLuca v. Brown, 8 Vet. 
App. 202 (1995) does not necessitate consideration of a 
higher rating, because the veteran is already receiving the 
maximum schedular evaluation for the criteria under which he 
is evaluated. 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's left wrist disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for the neurological 
residuals of post surgical excision of a ganglion cyst of the 
minor left wrist prior to July 29, 1996 is denied.  
Entitlement to an increase in the 10 percent rating assigned 
for the neurological residuals of the excision of a ganglion 
cyst of the minor left wrist from July 29, 1996 is denied.

Entitlement to an increase in the 10 percent rating assigned 
for the post surgical residuals of an excision of a ganglion 
cyst of the minor left wrist, with limited/painful motion is 
denied.  Entitlement to a compensable rating for residual 
scarring, post- operative ganglion cysts of the minor left 
wrist is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

